Title: From Thomas Jefferson to Joseph Fenwick, 6 September 1790
From: Jefferson, Thomas
To: Fenwick, Joseph



Dear Sir
Philadelphia Sep. 6. 1790.

According to your permission I trouble you with a commission to recieve and forward to me some wines for the President and myself. They are written for in the inclosed letters to the respective owners of the vineyards, and are as follows.


M. la comte de Lur-Saluce
30. doz. Sauterne for the President



10. doz. do.    for myself


M. de Mirosmenil
20. doz. vin de Segur for the President


Madame de Rozan
10. doz. vin de Rozan for myself.


Monsieur Lambert at Frontignan
10. doz. Frontignan for the President



 5. doz. do.     for myself


To these I must beg you to add 10. dozen for me of a good white vin ordinaire, or indeed something better, that is to say of such a quality as will do to mix with water, and also be drinkable alone. Such I suppose may be obtained at Bordeaux for ten sous the bottle. I would wish you to buy it of the person who makes it, and give me his name and address, that, if it suits me, I may always  be sure of the same quality. This letter will go under cover to Mr. Short, who will furnish you with the means of paiment. Be so good as to have the wines delivered immediately and forward them by the first safe vessel bound from Bordeaux to Philadelphia. I have directed those for the President to be packed separately and marked G.W. and mine T.I. You will recieve them ready packed. Those from Frontignan cannot probably be forwarded so soon as the others. You need only send the letter to Dr. Lambert at Frontignan, with a note of your address, and he will forward them to Bordeaux and draw on you for the amount of the wine and expences. I am with great esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

